Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments filed 2/8/22 are found convincing with respect to the 35 USC 103 rejections as the prior art does not disclose the proposed claim amendments including changing the visual dynamic indicator and determining a transaction party. With regards to 35 USC 101, with respect to 35 USC 101 have been found to be convincing as the claims in regards to prong 2 of Step 2A in that the claims demonstrate an improvement to performing transactions via multiple computing devices using the augmented reality application on the computing device (mobile device) with hardware-based detectors, therefore integrates the claims with a practical application. 
The best U.S. prior art Cramer et al (2011/0225069) discloses a first computing device, second computing device, processing unit, computer server, and augmented reality application. However, the best U.S. prior art lacks the limitations of: determining a transaction party associated with the second computing device based at least in part on the analyzing the one or more indicators with the augmented reality application, analyzing the one or more indicators with the augmented reality application to identify the visual dynamic indicator based at least in part on at least one of a frequency and/or brightness of the detected one or more indicators, and associate meta-information with the one or more indicators, where each of the one or more indicators is capable of changing its characteristics, and the meta-information associated with the indicator over time, the meta-information comprising an Internet protocol address, and in response to determining that one or more operations corresponding to the transaction has been completed, changing the visual dynamic indicator comprising the one or more 
The best NPL prior art (Augmented Reality Navigation Interfaces Improve Human Performance In End-Effector Controlled Telerobotics) discloses processing devices and augmented reality. However, the best foreign prior art lacks the limitations of: determining a transaction party associated with the second computing device based at least in part on the analyzing the one or more indicators with the augmented reality application, analyzing the one or more indicators with the augmented reality application to identify the visual dynamic indicator based at least in part on at least one of a frequency and/or brightness of the detected one or more indicators, and associate meta-information with the one or more indicators, where each of the one or more indicators is capable of changing its characteristics, and the meta-information associated with the indicator over time, the meta-information comprising an Internet protocol address, and in response to determining that one or more operations corresponding to the transaction has been completed, changing the visual dynamic indicator comprising the one or more symbols displayed via the display screen of the second computing device to output a null indicator on the display screen instead of the visual dynamic indicator. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687